         Case 2:20-cv-00049-BSM Document 7 Filed 08/13/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

ALAN DOERING                                                                 PLAINTIFF
ADC #106115

v.                           CASE NO. 2:20-CV-00049-BSM

ASA HUTCHINSON, et al.                                                    DEFENDANTS

                                         ORDER
       After de novo review of the record, including Alan Doering’s objections, United

States Magistrate Judge Beth Deere’s recommended disposition [Doc. No. 5] is adopted, and

the complaint [Doc. No. 2] is dismissed without prejudice for failure to pay the $400 filing

fee. Doc. No. 3.

       IT IS SO ORDERED this 13th day of August, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
